DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al. (US 2015/0094588; hereinafter Summers) in view of Cooper (US 7837674).
Summers shows an ultrasonic imaging device (Figure 1), comprising: an imaging assembly, the imaging assembly comprising an ultrasonic transducer for imaging tissue to be imaged ([0016]); an adjustable arm, wherein one end of the adjustable arm is connected to the imaging assembly (Figure 1); a counterweight, the counterweight being connected to the other end of the adjustable arm through a cable ([0018]); a frame, the frame being capable of guiding movement when the counterweight and/or adjustable arm moves ([0020]); and a transmission assembly, the transmission assembly comprising a driving device so as to adjust pressure applied by the imaging assembly onto the tissue to be imaged (weight adjustment system, [0018], [0054]).
Also, a first pulley block, wherein the first pulley block comprises a number of pulleys disposed on the frame and the other end of the adjustable arm (Figure 4); the cable is wound through the pulley block and has two ends disposed on the counterweight (Figure 4); wherein the frame comprises a number of pillar structures, and the counterweight is provided with through-holes ([0050]) for the pillar structures to pass through; the pillar structures are usable for guiding movement during movement of the counterweight (pillar structures are not explicitly referred to however they are illustrated in Figure 4, they are considered the physical framework/structure of the frame itself for example around the central cavity); the frame comprises a hollow structure, and at least part of the adjustable arm is disposed in the hollow structure; the hollow structure is usable for guiding movement during movement of the adjustable arm ([0045]-[0049], Figure 4); wherein the driving device comprises a motor assembly and a clutch, the motor assembly is connected to the clutch, and the clutch is connected to the transmission belt ([0059]); further comprising a second pulley block disposed on the frame and a third pulley block disposed on the counterweight; the second pulley block is used for sliding connection between the frame and the adjustable arm; the third pulley block is used for sliding connection between the frame and the counterweight ([0047], Figure 4); 
Summers also shows an imaging method using the device comprising: adjusting a position of an imaging assembly so that the imaging assembly is close to a surface of tissue to be imaged; controlling the driving device to act on the counterweight, and adjusting pressure applied by the imaging assembly onto the tissue to be imaged; and using the imaging assembly to perform imaging ([0096]); wherein when the position of the imaging assembly is adjusted, the clutch in the driving device is in a disengaged state; at this time, the position of the imaging assembly is adjusted manually ([0070]); wherein when the driving device acts on the counterweight, the clutch in the driving device is in an engaged state; at this time, the driving device is capable of acting on the counterweight to change a force applied by the counterweight to the adjustable arm, thereby changing a force applied to the imaging assembly ([0059])



While Summers refers to a motor connected to the pulleys/weights for adjusting the weight on the patient, Summers fails to explicitly refer to a transmission belt, wherein the driving device is connected to the transmission belt, and the transmission belt is connected to the counterweight; the driving device is capable of acting on the counterweight through the transmission belt; wherein one side of the transmission belt is connected to the counterweight to drive the counterweight to move.
Cooper discloses a compact counter balance for robotic surgical systems.  Cooper teaches a transmission belt ([0040]-[0042], [0048], [0125]).
While Summers does not explicitly refer to a transmission belt, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention of Summers to utilize a transmission belt as taught by Cooper, in order to connect the motor with the counterweight and to transmit the force generated by the motor to increase/decrease the weight load onto the patient.

Claim(s) 6-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al. (US 2015/0094588; hereinafter Summers) in view of Cooper (US 7837674) as applied to claim 5 above, and further in view of Auld (US 2017/0189128).
Summers discloses the invention substantially as described in the 102 rejection above.
Summers fails to show wherein the motor assembly comprises a motor and a reducer; an output shaft of the motor comprises a worm structure; the reducer comprises a worm gear mated with the worm structure; the worm is mated with the worm gear to enable automatic locking of a position of the counterweight in an OFF state of the motor; wherein the clutch is connected to the transmission belt through a driving wheel; a driven wheel, wherein the driven wheel is disposed on the frame and connected to the transmission belt; wherein the driving wheel comprises a gear structure, and a portion of the transmission belt in contact with the driving wheel has a tooth-like structure that is engaged with the gear structure; a tensioning device, wherein the tensioning device comprises a movable tensioning wheel; the movable tensioning wheel is disposed on the frame and movably attached to the transmission belt through a torsion spring; wherein the tensioning device further comprises a fixed tensioning wheel, and the fixed tensioning wheel is disposed opposite to the movable tensioning wheel and attached to the transmission belt; further comprising a driven wheel adjusting device, wherein the driven wheel is disposed on the frame by means of the driven wheel adjusting device; the driven wheel adjusting device comprises a fixing seat and an adjusting rod; the driven wheel is disposed on the fixing seat; the adjusting rod is threadedly connected to the fixing seat and the frame, so that a position of the driven wheel is capable of being adjusted by rotating the adjusting rod; wherein the driven wheel adjusting device further comprises a guide rod, one end of the guide rod is disposed on the frame, and the other end passes through the fixing seat; wherein the clutch comprises an electromagnetic clutch body, a base, an adapter, a support bearing, a bearing seat, and a driving wheel; the electromagnetic clutch body is disposed on the base and connected to the adapter; the adapter is rotatably connected to the support bearing and is connected to the driving wheel through a rotating shaft; the support bearing is disposed on the bearing seat; the driving wheel is connected to the transmission belt.
Cooper discloses a compact counter balance for robotic surgical systems.  Cooper teaches a transmission belt ([0040]-[0042], [0048], [0125]); a tensioning device, wherein the tensioning device comprises a movable tensioning wheel; the movable tensioning wheel is disposed on the frame and movably attached to the transmission belt through a torsion spring (springs; [0028]-[0030]).
Auld discloses methods and systems for moving a surgical instrument coupled to a robotic surgical system. Auld teaches wherein the motor assembly comprises a motor and a reducer; an output shaft of the motor comprises a worm structure; the reducer comprises a worm gear mated with the worm structure; the worm is mated with the worm gear to enable automatic locking of a position of the counterweight in an OFF state of the motor ([0094]-[0095]); wherein the clutch is connected to the transmission belt through a driving wheel (driving wheels, [0095]-[0097]); a driven wheel, wherein the driven wheel is disposed on the frame and connected to the transmission belt ([0095]-[0097]); wherein the driving wheel comprises a gear structure, and a portion of the transmission belt in contact with the driving wheel has a tooth-like structure that is engaged with the gear structure (wheels with teeth; [0095]-[0096]); wherein the tensioning device further comprises a fixed tensioning wheel, and the fixed tensioning wheel is disposed opposite to the movable tensioning wheel and attached to the transmission belt (wheels, [0095]-0097]); further comprising a driven wheel adjusting device, wherein the driven wheel is disposed on the frame by means of the driven wheel adjusting device; the driven wheel adjusting device comprises a fixing seat and an adjusting rod; the driven wheel is disposed on the fixing seat; the adjusting rod is threadedly connected to the fixing seat and the frame, so that a position of the driven wheel is capable of being adjusted by rotating the adjusting rod (wheels can be manually adjusted; [0099]); wherein the driven wheel adjusting device further comprises a guide rod, one end of the guide rod is disposed on the frame, and the other end passes through the fixing seat (locking peg; [0099])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the combined invention of Summers and Cooper to utilize any other types of known motors, such as a worm structure as taught by Auld, in order to transmit the generated energy from the motor to the devices which are desired to be moved (counterweight assembly) and to stop transmitting energy from the motor to the devices which are desired to be moved.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the combined invention of Summers and Cooper to utilize driving wheels to connect the various components of the system as taught by Auld, as a driving wheel is a known mechanism for effecting movement of one mechanical component to another.  For example, while Summers utilizes a “swinging-pendulum” type clutch, it would be obvious to utilize any other known mechanical means which would produce a similar effect, such as a driving wheel, in order to move the clutch into the correct position.

In an additional interpretation, the invention disclosed by Summers (Fig. 1) is considered to be similar to applicant’s invention (Fig. 1), in that they are both directed to methods and systems for counterbalance and weight adjustment of an ultrasound system using the device shown in Figure 1.  Applicant’s invention appears to differ from Summers in the specific mechanical structures located within the frame.  However, a wide variety of different mechanical structures are known in the art for effecting mechanical movement, including various types of motors, clutches, wheels, pulleys, gears, and other mechanical connecting mechanisms as illustrated by Cooper and Auld.  The use of “other” mechanical connecting mechanisms, which produce the same end result of controlling counterbalance in the ultrasound imaging system using a mechanical arm with frame and counterbalance (Summers Figure 1 and applicant Figure 1) are considered to be obvious variants to one of ordinary skill in the art, which provide the same end result of controlling counterbalance for the user of the ultrasound system of Figure 1.
In an additional interpretation, it would be an obvious design choice for one of ordinary skill in the art to select different known mechanical connecting components, which produce the same end result of controlling counterbalance for the user of the ultrasound system of Figure 1.
In an additional interpretation, regarding the precise position/location of each of the various mechanical components such as motors, clutches, wheels, pulleys, gears, and other mechanical connecting mechanisms illustrated by Cooper and Auld, one of ordinary skill in the art modifying Summers in view of Cooper and Auld would recognize that the components may be arranged in numerous possible arrangements so long as the mechanical components properly interact with one another, and would amount to a rearrangement of parts of the invention.  It has been held that rearranging parts of the invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793